internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-159526-02 date date re legend taxpayer attorney spouse trust date date son x date date date date date accounting firm year year year year plr-159526-02 year date date y dear this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows after consulting attorney spouse established the trust on date the trust is an irrevocable_life_insurance_trust for the benefit of his children and more remote descendants part i a of the trust sets forth the crummey withdrawal power provisions part i b of the trust provides that after compliance with the withdrawal provisions of part i a and until the death of the survivor of spouse and taxpayer the trustee may pay or apply the net_income and principal of the trust to or for the benefit of any one or more of spouse’s descendants that the trustee in his sole discretion determines to be necessary for their health education and support in reasonable comfort part i of the trust provides that upon the death of the survivor of spouse and taxpayer and after compliance with the provisions of part i of the trust the trustee shall divide the property of the then remaining trust into as many equal shares as there are living children of spouse and deceased children of spouse represented by living descendants one share shall be set apart in a separate trust for each living child of spouse to be administered in accordance with part i a the trustee shall divide one share for a deceased child of spouse with descendants then living into stirpital parts and set out each such stirpital part for each such descendant in a separate trust to be administered in accordance with part i a part i a provides in part that the trustee shall pay to or for the benefit of each beneficiary for whom a separate trust shall be established so much of the net_income and principal of his trust as the trustee shall determine is necessary for his health education and support in reasonable comfort the trustee may also pay to or for the benefit of any one or more of the descendants of a beneficiary for whom a separate trust shall be established so much of the remaining net_income and principal plr-159526-02 of the trust as the trustee shall determine is necessary for their health education and support in reasonable comfort on the death of a beneficiary for whom a separate trust has been established the trustee shall pay over that amount of the remaining trust property pursuant to the terms and conditions that the beneficiary shall have designated in a will duly admitted to probate if said deceased beneficiary shall not have effectively exercised this power_of_appointment as to all of the property of his trust the trustee shall on his death divide the unappointed property into as many equal shares as there are then living children of said beneficiary and deceased children of said beneficiary represented by then living descendants the trustee shall set out one share in a separate trust for each then living child of said beneficiary and shall administer such trust in accordance with the terms of part i a the trustee shall divide one share for a deceased child of the beneficiary with descendants then living into stirpital parts and set out each such stirpital part for each such descendant in a separate trust to be administered in accordance with the terms of part i a part i b of the trust provides that notwithstanding the above no trust created hereunder shall continue beyond years after the death of the last to die of spouse taxpayer and those of spouse’s descendants who are living on the date of execution of this trust agreement and upon the expiration of such period all trusts created hereunder shall terminate and the remaining trust property of each such trust shall be distributed in equal shares to the beneficiaries of such trust to whom the income of such trust may then be paid who are nearest of kin to spouse on date the insurance_policy was issued to son as trustee of the trust the annual premiums payable on the policy were dollar_figurex the dollar_figurex premiums were paid_by spouse to the trust from spouse’s own funds on the following dates date date date date and date no additional transfers have been made to and no distributions have been made from the trust due to inadvertence by attorney and accounting firm regarding the preparation of the appropriate form sec_709 united_states gift and generation-skipping_transfer_tax return and a miscommunication between those parties and taxpayer and spouse no gift_tax returns were filed by taxpayer or spouse for year year year year and year and no allocation of taxpayer’s or spouse’s respective gst exemptions was made spouse died on date taxpayer was appointed executrix of spouse’s estate and sought the assistance of attorney in fulfilling her duties as executrix in assisting taxpayer attorney discovered that neither taxpayer nor spouse had filed gift_tax returns for year year year year or year after taxpayer became aware that gift_tax returns had not been filed taxpayer filed gift_tax returns on or before date for year year year plr-159526-02 year and year both for herself and on spouse’s behalf each of the gift_tax returns reported the dollar_figurex transfer to the trust and contained the taxpayers’ consent to split_gifts made by them to third parties during the calendar_year under sec_2513 of the internal_revenue_code taxpayer’s year year year and year gift_tax returns did not contain any allocation of taxpayer’s gst_exemption to the trust because attorney advised taxpayer that her ability to make timely allocations of her gst_exemption for those years depended on the service’s issuance of a favorable ruling as requested herein taxpayer’s year gift_tax_return was timely filed and dollar_figurey one-half of dollar_figurex of taxpayer’s gst_exemption was allocated to the trust taxpayer has requested an extension of time under sec_2642 and sec_301 and to make allocations of taxpayer’s gst_exemption to the trust for the transfers made in year year year and year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be plr-159526-02 granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-159526-02 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make allocations of taxpayer’s available gst_exemption with respect to the transfers to the trust in year year year and year the allocations will be effective as of the dates of the respective transfers to the trust the amount of gst_exemption to be allocated to the trust will be based on the amount of money transferred to the trust as of the date of the transfers the allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trust in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
